Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Applicant filed of an IDS comprising the findings of the JPO as to the patentability of the claims and the references cited.  In nearly every instance, while the polyimide component contained structural attributes adhering to formula (4) as claim 1 now requires, that polymer material was also derived from an aromatic polyamine and the formulae outlining the structure of claimed component (B) do not encompass those containing contributions from an amine other than a polysiloxane diamine.  One other reference cited did not mention a polysiloxane-polyimide have structural residues (4).  
	Accordingly, claims 1, 6, 11, and 16-24 are allowable over the art cited in a foreign office.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






May 19, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765